SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2011 BENEFICIAL MUTUAL BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 1-33476 56-2480744 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 510 Walnut Street, Philadelphia, Pennsylvania 19106 (Address of principal executive offices) (Zip Code) (215) 864-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 28, 2011, Beneficial Mutual Bancorp, Inc. (the “Company”), the holding company for Beneficial Bank, issued a press release announcing its financial results for the three months and year ended December 31, 2010.For more information, reference is made to the Company’s press release dated January 28, 2011, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated January 28, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. BENEFICIAL MUTUAL BANCORP, INC. Date: January 28, 2011 By: /s/Thomas D. Cestare Thomas D. Cestare Executive Vice President and Chief Financial Officer
